Case 2:20-cv-17849-MCA-AME Document 10 Filed 03/19/21 Page 1 of 3 PageID: 104




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY


 STUART WEICHSEL individually
 and on behalf of all others similarly    Case No. 2:20-cv-17849-MCA-LDW
 situated,
                                          JOINT STIPULATION AND
                           Plaintiff,     ORDER REGARDING TIME TO
                    -v-                   RESPOND TO AMENDED
                                          COMPLAINT AND BRIEFING
 JPMORGAN CHASE BANK, N.A.,               SCHEDULE

                           Defendant.



      WHEREAS, on December 2, 2020, Plaintiff Stuart Weichsel filed his

Complaint commencing the above-captioned proceeding;

      WHEREAS, Defendant JPMorgan Chase Bank, N.A. executed a waiver of

service sent on December 21, 2020, resulting in a deadline to answer the Complaint

or move under Federal Rule of Civil Procedure 12 on February 19, 2021;

      WHEREAS, on February 19, 2021, Defendant filed a Motion to Dismiss

Plaintiff’s Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6);

      WHEREAS, Plaintiff filed an Amended Complaint under Federal Rule of

Civil Procedure 15(a)(1)(B) on March 12, 2021; and

      WHEREAS, the parties have met and conferred regarding a mutually

agreeable schedule for responding to the Amended Complaint and briefing a
Case 2:20-cv-17849-MCA-AME Document 10 Filed 03/19/21 Page 2 of 3 PageID: 105




motion under Federal Rule of Civil Procedure 12 and accordingly agreed to the

schedule set forth below;

      IT IS HEREBY STIPULATED AND AGREED among the undersigned

parties, subject to the Court’s approval, as follows:

      1.     The deadline for Defendant to file and serve an answer or a motion

under Federal Rule of Civil Procedure 12 in response to the Amended Complaint

shall be April 16, 2021;

      2.     Plaintiff shall file and serve an opposition to a motion filed under

Federal Rule of Civil Procedure 12 by May 7, 2021;

      3.     Defendant shall file and serve any reply in support of a motion filed

under Federal Rule of Civil Procure 12 by May 21, 2021.

      4.     For the avoidance of doubt, the deadlines set forth in this Stipulation

shall be subject in any event to any applicable order issued by this Court, or any

other court or legislative body with jurisdiction over this matter, in response to the

COVID-19 pandemic.




                                          2
Case 2:20-cv-17849-MCA-AME Document 10 Filed 03/19/21 Page 3 of 3 PageID: 106




 Dated: March 15, 2021

 Respectfully submitted,

 /s/ Brian L. Bromberg
 _______________________                     /s/ Alan Schoenfeld
 Brian L. Bromberg                           Alan Schoenfeld
 Bromberg Law Office, P.C.                   New Jersey Bar No. 285532018
 352 Rutland Road #1                         WILMER CUTLER PICKERING
 Brooklyn, NY 11225                             HALE AND DORR LLP
 Tel: (212) 248-7906                         7 World Trade Center
 brian@bromberglawoffice.com                 250 Greenwich Street
                                             New York, NY 10007
                                             tel. (212) 937-7294
 Counsel for Plaintiff Stuart Weichsel       fax (212) 230-8888
                                             alan.schoenfeld@wilmerhale.com

                                             Counsel for Defendant JPMorgan
                                             Chase Bank, N.A.



 IT IS SO ORDERED on this
  19th day of _______,
 _____        March 2021

                                         ______________________________
                                         Honorable Leda Dunn Wettre
                                         United States Magistrate Judge




                                         3
